NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                     JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: DONALD STEVEN PARKS,                        No.   19-60009

                   Debtor.                         BAP No. 18-1088

------------------------------
                                                   MEMORANDUM*
DONALD STEVEN PARKS,

                   Appellant,

  v.

KIMBERLY J. HUSTED, Trustee,

                   Appellee.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
              Lafferty, Brand, and Spraker, Bankruptcy Judges, Presiding

                                  Submitted June 2, 2020**

Before:        LEAVY, PAEZ, and BENNETT, Circuit Judges.

       Chapter 7 debtor Donald Steven Parks appeals pro se from the Bankruptcy



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order

granting Parks a discharge. We have jurisdiction under 28 U.S.C. § 158(d). We

affirm.

      In the opening brief, Parks fails to address how the bankruptcy court erred in

granting him a discharge. As a result, Parks has waived any challenge to the

bankruptcy court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only

issues which are argued specifically and distinctly in a party’s opening brief.”).

      Parks’s request for fees and costs, set forth in his opening brief, is denied.

      AFFIRMED.




                                          2                                     19-60009